Exhibit 10.3
AMENDED & RESTATED
PROMISSORY NOTE
$30,000,000.00
Dated as of May 31, 2008
A.C. Moore Arts & Crafts, Inc.
130 A.C. Moore Drive
Berlin, NJ 08009
A.C. Moore Incorporated
130 A.C. Moore Drive
Berlin, NJ 08009
Moorestown Finance, Inc.
103 Foulk Road, Suite 200
Wilmington DE 19803
Blackwood Assets, Inc.
103 Foulk Road, Suite 200
Wilmington DE 19803
A.C. Moore Urban Renewal, LLC
130 A.C. Moore Drive
Berlin, NJ 08009
(Individually and collectively, “Borrower”)
Wachovia Bank, National Association
190 River Road
Summit, New Jersey 07901
(Hereinafter referred to as “Bank”)
Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of Thirty Million and No/100 Dollars ($30,000,000.00) or such
sum as may be advanced and outstanding from time to time, with interest on the
unpaid principal balance at the rate and on the terms provided in this Amended &
Restated Promissory Note (including all renewals, extensions or modifications
hereof, this “Note”).
LOAN AGREEMENT. This Note is subject to the provisions of that certain Amended &
Restated Loan Agreement between Bank and Borrower of even date herewith, as
modified from time to time (the “Loan Agreement”).
LINE OF CREDIT. Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
until the maturity hereof (each an "Advance” and together the “Advances”), so
long as the total principal balance outstanding under this Note at any one time
does not exceed the principal amount stated on the face of this Note, subject to
the limitations described in the Loan Agreement to which this Note is subject.
Bank’s obligation to make Advances under this Note shall terminate if Borrower
is in Default. As of the date of each proposed Advance, Borrower shall be deemed
to represent that each representation made in the Loan Documents is true as of
such date, except for those representations that apply to a specific date.
30-Day Payout. During the term of the Note, Borrower agrees to pay down the
outstanding balance to a maximum of $100.00 for 30 consecutive days annually.

 

 



--------------------------------------------------------------------------------



 



If Borrower subscribes to Bank’s cash management services and such services are
applicable to this line of credit, the terms of such service shall control the
manner in which funds are transferred between the applicable demand deposit
account and the line of credit for credit or debit to the line of credit.
USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, as follows: working capital
and planned expansion of leased retail stores, including a sublimit of up to
$12,500,000 available to fund documentary/standby letters of credit.
SECURITY. Borrower has granted Bank a security interest in the collateral
described in the Security Agreement, dated as of October 28, 2003.
INTEREST RATE. Interest shall accrue on the unpaid principal balance of each
Advance from the date of such Advance at a rate per annum equal to the LIBOR
Market Index Rate, plus the Margin (each, an "Interest Rate”). “LIBOR Market
Index Rate”, for any day, means the rate for 1 month U.S. dollar deposits as
reported on Telerate page 3750 as of 11:00 a.m., London time, on such day, or if
such day is not a London business day, then the immediately preceding London
business day (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation).
The “Margin” means the applicable margin based upon the following Debt Service
Coverage Ratio (“DSCR”) as defined in the Loan Agreement, as follows:
DEBT SERVICE COVERAGE RATIO — TRAILING 12 MONTHS

                          GREATER         LESS THAN         THAN         OR
EQUAL TO     MARGIN     1.75    
 
            0.50 %   1.35    
 
    1.75       0.65 %   1.25    
 
    1.35       0.90 %

In each case, the determination of the Margin pursuant to the table set forth
above shall be made by Bank on a quarterly basis based on an examination of the
financial statements delivered pursuant to and in compliance with the terms of
the Loan Agreement. Each determination of the Margin shall be effective five
(5) days following the date on which the financial statements on which such
determination was based are received by the Bank. Bank and Borrower have agreed
that the Margin shall be fixed at .65% for the period from the date hereof until
Bank’s receipt of the required financial statements for Borrower for the fiscal
quarter ending on June 30, 2008. In the event that financial statements for the
fiscal quarter most recently completed prior to such date of determination
(including without limitation the fiscal quarter ending on June 30, 2008) have
not been delivered to the Bank in compliance with the terms and provisions of
the Loan Agreement, then the Bank may determine, in its reasonable judgment, the
applicable Debt Service Coverage Ratio referred to above that would have been in
effect as at such date, and, consequently, the Margin in effect for the period
commencing on such date. Nothing contained in this definition shall be
construed, in any fashion, as altering or superseding the rights of the Bank,
following the occurrence of a Default hereunder (including, without limitation,
as a result of a breach by the Borrower of the financial covenants set forth in
the Loan Agreement) to charge interest on any loan(s) outstanding hereunder at
the Default Rate (as such term is defined hereinafter).
INCREASED COSTS. If any change in Regulation D of the Board of Governors of the
Federal Reserve System, or any Regulatory Change (as such term is defined
hereinafter), in each case occurring after the date hereof (i) shall subject
Bank to any tax, duty or other charge with respect to this Note, or shall change
the basis of taxation of payments to the Bank of the principal of or interest on
any amounts owed to or funded by it under this Note or any other amounts due
under this Note or the Loan Agreement (except for changes in the rate of tax on
the overall net income of Bank imposed by the United States of America, or the
jurisdiction in which Bank’s principal executive office is located), (ii) shall
impose, modify or deem applicable any reserve (including, without limitation,
any reserve imposed by the Board of Governors of the Federal Reserve System, but
excluding any reserve included in the determination of the Interest Rate),
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, Bank, (iii) shall change the amount of
capital maintained or required or requested

 

Page 2



--------------------------------------------------------------------------------



 



or directed to be maintained by Bank; or (iv) shall impose on Bank any other
condition affecting any loan or advance made or funded by Bank under this Note
or the Loan Agreement, and the result of any of the foregoing is or would be to
(a) increase the cost to (or in the case of Regulation D referred to above, to
impose a cost on) Bank, (b) to reduce the amount of any sum received or
receivable by Bank under this Note or the Loan Agreement, or (c) in the good
faith determination of Bank, reduce the rate of return on the capital of Bank as
a consequence of its obligations under the Loan Agreement or arising in
connection therewith to a level below that which Bank could otherwise have
achieved, then within ten (10) days after demand by Bank to Borrower (which
demand shall be accompanied by a written statement setting forth the basis of
such demand), Borrower shall pay Bank such additional amount or amounts as will
(in the reasonable determination of Bank) compensate Bank for such increased
cost or such reduction. Such written statement (which shall include calculations
in reasonable detail) shall, in the absence of manifest error, be rebuttably
presumptive evidence of the subject matter thereof. “Regulatory Change” means
(i) any change in (or the adoption, implementation, change in the phase-in or
commencement of effectiveness of) any: (A) United States Federal or state law or
foreign law applicable to Bank; or (B) regulation, interpretation, directive,
requirement or request (whether or not having the force of law) applicable to
Bank of (1) any court or government authority charged with the interpretation or
administration of any law applicable to Bank, or of (2) any fiscal, monetary or
other authority having jurisdiction over Bank or (ii) any change in the
application to Bank of any existing law, regulation, interpretation, directive,
requirement or request referred to above.
DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default occurs, and as long as a Default continues, all outstanding Obligations
shall bear interest at the Interest Rate (as in effect on the date of Default)
plus 3% (“Default Rate”). The Default Rate shall also apply from acceleration
until the Obligations or any judgment thereon is paid in full.
NOTICE AND MANNER OF BORROWING. Borrower shall give Bank irrevocable telephonic
notice of each proposed Advance not later than 11:00 a.m. local time at the
office of Bank first shown above at least 2 business days before each proposed
Advance. Each such notice shall specify (i) the date of such Advance, which
shall be a business day, and (ii) the amount of each Advance. Notices received
after 11:00 a.m. local time at the office of Bank first shown above shall be
deemed received on the next business day.
INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year’s period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period. Application of the
Actual/360 Computation produces an annualized effective rate exceeding the
nominal rate.
REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on June 1, 2008, and continuing on
the same day of each month thereafter until fully paid. In any event, all
principal and accrued interest shall be due and payable on May 30, 2009.
AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT. Borrower authorizes Bank
to debit any account with Bank designated by Borrower, beginning June 1, 2008
for any payments due under this Note. Borrower further certifies that Borrower
holds legitimate ownership of this account and preauthorizes this periodic debit
as part of its right under said ownership.
APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to accrued interest and then
to principal. If a Default occurs, monies may be applied to the Obligations in
any manner or order deemed appropriate by Bank.

 

Page 3



--------------------------------------------------------------------------------



 



If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.
DEFINITIONS. Loan Documents. The term “Loan Documents”, as used in this Note and
the other Loan Documents, refers to all documents executed in connection with
the loan evidenced by this Note and any prior notes which evidence all or any
portion of the loan evidenced by this Note, and any letters of credit issued
pursuant to any loan agreement to which this Note is subject, any applications
for such letters of credit and any other documents executed in connection
therewith, and may include, without limitation, a commitment letter that
survives closing, a loan agreement, this Note, guaranty agreements, security
agreements, security instruments, financing statements, mortgage instruments,
any renewals or modifications, whenever any of the foregoing are executed, but
does not include swap agreements (as defined in 11 U.S.C. § 101), as in effect
from time to time. Obligations. The term “Obligations”, as used in this Note and
the other Loan Documents, refers to any and all indebtedness and other
obligations under this Note, all other obligations under any other Loan
Document(s), and all obligations under any swap agreements (as defined in 11
U.S.C. § 101 as in effect from time to time) executed between Borrower and Bank
whenever executed. Certain Other Terms. All terms that are used but not
otherwise defined in any of the Loan Documents shall have the definitions
provided in the Uniform Commercial Code.
LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.
Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.
ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations after
Default including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.
USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.
MISCELLANEOUS PROVISIONS. Applicable Law; Conflict Between Documents. This Note
and, unless otherwise provided in any other Loan Document, the other Loan
Documents shall be governed by and construed under the laws of the state named
in Bank’s address on the first page hereof without regard to that state’s
conflict of laws principles. If the terms of this Note should conflict with the
terms of any loan agreement or any commitment letter that survives closing, the
terms of this Note shall control. Severability. If any provision of this Note or
of the other Loan Documents shall be prohibited or invalid under applicable law,
such provision shall be ineffective but only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note or other such document. Plural; Captions. All
references in the Loan Documents to Borrower, guarantor, person, document or
other nouns of reference mean both the singular and plural form, as the case may
be, and the term “person” shall mean any individual, person or entity. The
captions contained in the Loan Documents are inserted for convenience only and
shall not affect the meaning or interpretation of the Loan Documents. Advances.
Bank may, in its sole discretion, make other advances which shall be deemed to
be advances under this Note, even though the stated principal amount of this
Note may be exceeded as a result thereof. Posting of Payments. All payments
received during normal banking hours after 2:00 p.m. local time at the office of
Bank first shown above shall be deemed received at the opening of the next
banking day. Joint and Several Obligations. Each person who signs this Note as a
Borrower (as defined herein) is jointly and severally obligated.

 

Page 4



--------------------------------------------------------------------------------



 



LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. BORROWER AND BANK AGREE
THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR EXEMPLARY DAMAGES AGAINST THE
OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR CLAIM TO PUNITIVE OR
EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION
WITH ANY DISPUTE WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION OR JUDICIALLY.
Patriot Act Notice. To help fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. For
purposes of this section, account shall be understood to include loan accounts.
Final Agreement. This Note and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent agreements of the parties. There are no unwritten
agreements between the parties.
AMENDMENT AND RESTATEMENT. This Note amends and restates, and is in substitution
for, that certain Promissory Note in the original amount of $25,000,000.00
payable to the order of the Bank and dated as of October 28, 2003 (the “Existing
Note”). However, without duplication, this Note shall in no way extinguish,
cancel or satisfy the Borrower’s unconditional obligation to repay all
indebtedness evidenced by the Existing Note or constitute a novation of the
Existing Note. Nothing herein is intended to extinguish, cancel or impair the
lien priority or effect of any security agreement, pledge agreement or mortgage
with respect to Borrower’s or any guarantor’s obligations hereunder and under
any other document relating hereto.
WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER BY
EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE,
THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS NOTE. EACH OF THE PARTIES AGREES
THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO
ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR
ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED
TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.
PLACE OF EXECUTION AND DELIVERY. Borrower hereby certifies that this Note and
the Loan Documents were executed in the State of New Jersey and delivered to
Bank in the State of New Jersey.
[Signature Page to Follow Immediately Hereafter]

 

Page 5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

            A.C. Moore Arts & Crafts, Inc.
Taxpayer Identification Number: 22-3527763
      By:   /s/ Marc Katz         Marc Katz, Executive Vice President and       
Chief Financial Officer        A.C. Moore Incorporated
Taxpayer Identification Number: 22-2546111
      By:   /s/ Marc Katz         Marc Katz, Executive Vice President and       
Chief Financial Officer        Moorestown Finance, Inc.
Taxpayer Identification Number: 52-2066272
      By:   /s/ Marc Katz         Marc Katz, Executive Vice President and       
Chief Financial Officer        Blackwood Assets, Inc.
Taxpayer Identification Number: 52-2066271
      By:   /s/ Marc Katz         Marc Katz, Executive Vice President and       
Chief Financial Officer        A.C. Moore Urban Renewal, LLC,
Taxpayer Identification Number: 56-2388590
      By:   /s/ Marc Katz       Marc Katz, Authorized Person   

 

Page 6